Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0363625 to Huang et al. (Huang). 
Huang discloses a breathable and waterproof composite fabric comprising a fabric sheet having a plurality of micropores extending through a thickness thereof, and a waterproof plastic film attached to the fabric sheet (abstract).  The micropores have an average pore size of from 20 to 200 microns (paragraph 21).  The waterproof plastic film is perforated to form a plurality of hollow protrusions extending into the micropores of the fabric sheet (abstract).   The hollow protrusions are in the form of channels having a funnel shape with a minimum diameter of 0.5 to 5 microns to obtain satisfactory waterproofness and breathability (paragraph 20).  Therefore, the examiner takes the position that the transmission of far infrared (FIR) radiation and solar radiation would be present as the pore size is within the range disclosed in the specification of the claimed invention.  The hollow protrusions would be arranged in a repeated and consistent pattern throughout the plastic film in view 
The plastic film allows passage of water vapor therethrough, and stops water droplet from passing therethrough, thereby promoting breathability of the plastic film (paragraph 16).  
Huang does not specifically disclose the hollow protrusions having an average pore size of from 1.0 to 14 microns.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such a pore size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the pore size is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the plastic film having hollow protrusions with an average diameter in the range instantly claimed motivated by the desire to impart great breathability.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

As to claim 10, the density of the hollow protrusions can be adjusted by the number of mesh holes in the screen mold.  The greater the density of the hollow protrusions, the higher will be the breathability of the plastic film (paragraph 24).  The diameter of the mesh holes in the screen mold is substantially the same as the diameter of the hollow protrusions.  The mesh holes have a uniform diameter and so do the hollow protrusions (figure 3).  Therefore, a deviation of the pore size of the pores in the plastic film of ± 1.0 micron or less would be present.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, further in view of US 2011/0113538 to von Blucher et al. (von Blucher).  
Huang discloses that the density of the hollow protrusions can be adjusted by the number of mesh holes in the screen mold.  The greater the density of the hollow protrusions, the higher will be the breathability of the plastic film (paragraph 24).  Huang does not explicitly disclose the plastic film having the hollow protrusions with a density of at least 5000 pores/mm2. 
2 (paragraphs 61, 63 and 64).  
The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the plastic film having hollow protrusions with a protrusion density in the range instantly claimed motivated by the desire to ensure a high water vapor transmission rate and thus providing great wearing comfort to the wearer. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143227 to Dubrow et al. (Dubrow).    
Dubrow discloses an article comprising a porous substrate and a layer of nanofibers deposited thereon (paragraph 70, figure 1B).  The porous substrate has an effective pore size of 1 or 10 microns (paragraph 97).  The effective pore size is referred to the size of the particles that are effectively blocked from passing through the passage. For the effective pore size of 10 microns, the porous substrate has pores with an average pore size that should be less than 10 microns so as to stop the particle having a particle size of 10 microns from passing therethrough. The 
The porous substrate allows water vapor to pass (paragraph 101).  The porous substrate comprises pores being interconnected to form a contiguous path through the substrate (paragraph 60).  This is a clear indication that the porous substrate would allow the transmission of the body heat or the FIR radiation there through due to the contiguous path.  Alternatively, the article is useful as filtration media for separating gases from particulate matter (paragraph 92).  Therefore, it is not seen that the porous substrate could not be able to transmit the body heat or the FIR radiation.  Further, the article is transparent, which would allow transmission of solar radiation (paragraph 118). 
As previously discussed, the porous substrate has pores with an average pore size of less than 10 microns.  Dubrow does not explicitly disclose the porous substrate having pores with a pore size in the range from 1 to 14 microns.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having pores with an average pore size in the range instantly claimed motivated by the desire to provide a breathable moisture barrier which is desirable to eliminate moisture generated from within, while not permitting liquid water to enter.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

As to claims 2 and 3, the porous substrate is a porous metal comprising nickel, aluminum or titanium (paragraph 11).  
As to claims 4, 5 and 8, Dubrow does not specifically disclose the porous substrate configured to allow the transmission of no more than 10% of FIR radiation and no less than 90% of solar radiation.  
However, it appears that the porous substrate meets all structural limitations required by the claims.   
 The porous substrate has an effective pore size of 1 or 10 microns (paragraph 97).  The effective pore size is referred to the size of the particles that are effectively blocked from passing through the passage. For the effective pore size 
Hence, it is not seen that the transmission of no more than 10% of FIR and no less than 90% of solar radiation could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

As to claim 10, the pores of the porous substrate is fabricated using laser drilling (paragraph 57).  As the pores in the claimed invention and Dubrow are formed by the same ablation process, a deviation of the pore size of ± 1 micron or less would be inherently present.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow as applied to claim 1 above, further in view of von Blucher.  
Dubrow does not explicitly disclose the porous substrate having a pore density of at least 5000 pores/mm2. 
Von Blucher, however, discloses a functional protective material comprising a textile supporting layer 3, a microporous membrane 2, an absorption layer 4 and an inner layer 5 facing the wearer in the donned state (figure 1, and paragraph 93).  The microporous membrane has pores with an average pore size ranging from 0.001 to 5 microns, and a total area of the pores of from 0.1 to 60% and a pore density of from 100 to 10000 pores/mm2 (paragraphs 61, 63 and 64).  
The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having a pore density in the range instantly . 

Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0135658 to Stone et al. (Stone). 
As to claims 1, 6 and 7, Stone discloses a composite material comprising a first layer, a second layer and a third layer;  
wherein the first layer comprises a porous substrate and a nucleophilic polymer cross-linked on the substrate or within the substrate and said first layer further including reactive particles on a surface of and/or within the substrate (abstract and figure 4); 
wherein the second layer comprises a porous substrate made of a polymer different than the polymer in the first layer (paragraph 44); and 
wherein the third layer comprises a fabric material (paragraph 45).  
The porous substrate can be comprised of a microporous membrane or a textile layer (paragraph 25).  The first layer and the third layer correspond to the claimed first and second textile layers respectively.   The reactive particles comprising metals and having a particle size from 5 nm to 500 nm are equated to the claimed metallic material (paragraph 36).  The composite material is incorporated in protective apparels including gloves, boots, protective garments and shirts.  The composite material is able to effectively filter out chemical and biological agents while maintaining a moisture vapor transmission rate of about 1000 to 12000g/m2/day (paragraph 54).  

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such a pore size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the pore size is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having pores with an average pore size in the range instantly claimed motivated by the desire to provide the composite material which is able to effectively filter out chemical and biological agents while maintaining excellent breathability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
The average pore size of the porous substrate encompasses the range disclosed in the specification of the claimed range.  Therefore, the examiner takes the position that the transmission of FIR radiation and solar radiation would be 
As to claim 2, the reactive metallic particles are within the substrate (abstract). 
As to claims 4, 5, and 8, Stone does not explicitly disclose that the porous substrate allows the transmission of no less than 90% of solar radiation and no more than 10% of FIR radiation. 
However, it appears that the porous substrate meets all structural limitations and chemistry required by the claims. 
The porous substrate can be comprised of a microporous membrane or a textile layer (paragraph 25).  The porous substrate comprises pores having uniform diameter of from 0.01 to 50 microns and being arranged in a periodic pattern (paragraph 28).  The average pore size encompasses the claimed range from 1 to 14 microns. Hence, it is not seen that the transmission of no more than 10% of FIR and no less than 90% of solar radiation could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 10, the porous substrate comprises pores having uniform diameter of from 0.01 to 50 microns and being arranged in a periodic pattern .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claim 1above, further in view of von Blucher.  
Stone does not explicitly disclose the porous substrate having a pore density of at least 5000 pores per mm2. 
Von Blucher, however, discloses a functional protective material comprising a textile supporting layer 3, a microporous membrane 2, an absorption layer 4 and an inner layer 5 facing the wearer in the donned state (figure 1, and paragraph 93).  The microporous membrane has pores with an average pore size ranging from 0.001 to 5 microns, and a total area of the pores of from 0.1 to 60% and a pore density of from 100 to 10000 pores/mm2 (paragraphs 61, 63 and 64).  
The microporous membrane is breathable, water vapor permeable and water impervious (paragraphs 71 and 72).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the porous substrate having a pore density in the range instantly claimed motivated by the desire to ensure a high water vapor transmission rate and thus providing great wearing comfort to the wearer. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,596,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 9,596,896 fully encompass the claims of the current application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Hai Vo/
Primary Examiner
Art Unit 1788